Judgment unanimously reversed, motion to suppress granted *954and matter remitted to Supreme Court, Onondaga County, for further proceedings on the indictment. Memorandum: Defendant appeals from a judgment of conviction for manslaughter in the first degree resulting from a plea of guilty. Defendant contends that a statement made by him to his parole officer after his arrest and in the absence of counsel should have been suppressed because he was not given his Miranda warnings. After the filing of a felony complaint, a defendant may not waive his right to counsel in the absence of counsel (People v Samuels, 49 NY2d 218, 222). The rule applies retroactively as long as the matter is in the appellate process (People v Pepper, 53 NY2d 213, cert den 454 US 967) and may be raised for the first time on appeal,(People v Cullen, 50 NY2d 168, 174). The statements made by defendant to the parole officer subsequent to his arrest should have been suppressed (People v Parker, 82 AD2d 661, affd 57 NY2d 815). (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — manslaughter, first degree.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and O’Donnell, JJ.